DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the package pedestal includes a second plurality of vents extending from a bottom surface of the package pedestal to a top surface of the package pedestal” found in at least claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-10, 13-16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Subrahmanyam et al. (US 2022/0117112 A1).

Re. claim 1: Subrahmanyam discloses a system, comprising:
a backer plate (520) including at least one air inlet port (top opening of 526); and (see fig. 5; para. 0046-0048)
a metal plate (555) coupled to the backer plate, (see fig. 5; para. 0047-0050)
wherein the metal plate and the backer plate form one or more outlets (527), (see fig. 5; para. 0047-0050)
wherein the at least one air inlet port is configured to receive cooling gas (vertical arrow) to decrease a temperature of at least one of the metal plate and the backer plate, and
wherein the cooling gas is configured to exit (horizontal arrow) the system through at least one of the one or more outlets. (see fig. 1; para. 0027-0029)

Re. claim 2: Subrahmanyam discloses wherein the backer plate (520) further includes air inlet ducting (526) connected to the at least one air inlet port, and a first plurality of vents (bottom opening of 526) extending from the air inlet ducting to a first surface (top surface) of the backer plate. (see fig. 1, 5)

Re. claim 3: Subrahmanyam discloses a printed circuit board (“PCB”) (551); and
a first ball grid array (“BGA”) package (552) positioned between the metal plate and the PCB, wherein the first BGA is coupled to a bottom surface of the PCB. (see fig. 5; para. 0047)

Re. claim 6: Subrahmanyam discloses wherein the metal plate (520) is a finned (528) metal plate. (see fig. 1, 5; para. 0046)

Re. claim 8: Subrahmanyam discloses a package pedestal (556) coupled to the backer plate (520).

Re. claim 9: Subrahmanyam discloses wherein the package pedestal (556) is positioned between the backer plate (520) and the metal plate (555).

Re. claim 10: Subrahmanyam discloses wherein the one or more outlets (527) formed by the metal plate (555) and the backer plate (520) extend along a top surface of the package pedestal (556). (see fig. 5A-B)

Re. claim 13: Subrahmanyam discloses a heatshield, comprising:
a backer plate (520) including at least one air inlet port (top opening of 526) and air inlet duct (526) connected to the at least one air inlet port; (see fig. 5; para. 0046-0048)
a package pedestal (556) coupled to the backer plate; and
a metal plate (555) coupled to the package pedestal, (see fig. 5; para. 0047-0050)
wherein the at least one air inlet port and the air inlet duct are configured to receive cooling gas (vertical arrow) to decrease a temperature of the metal plate. (see fig. 1; para. 0027-0029)

Re. claim 14: Subrahmanyam discloses wherein a plurality of vents (bottom opening of 526) extend from the air inlet duct to a top surface of the package pedestal (556). (see fig. 1, 5)

Re. claim 15: Subrahmanyam discloses wherein the at least one air inlet port (top opening of 526), the air inlet duct (526), and the plurality of vents (bottom opening of 526) are configured to direct the cooling gas through the heatshield. (see para. 0046-0048)

Re. claim 16: Subrahmanyam discloses wherein the plurality of vents (bottom opening of 526) are configured to direct the cooling gas towards the metal plate (555). (see fig. 5; para. 0046-0048)

Re. claim 19: Subrahmanyam discloses wherein the metal plate (520) is a finned (528) metal plate. (see fig. 1, 5; para. 0046)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subrahmanyam as applied to claims 1 and 3 above, and further in view of Ishikawa et al. (US 2009/0289100 A1)

Re. claims 4 and 5: Subrahmanyam fails to disclose:
a second BGA package soldered to a top surface of the PCB, 
wherein at least one of the backer plate or the metal plate is configured to absorb heat from the first BGA package during rework of a second BGA package.
However, Ishikawa discloses:
a printed circuit board (“PCB”) (20) ; and (see fig. 3; para. 0031-0034)
a first ball grid array (“BGA”) (25) package positioned between the metal plate (36) and the PCB, wherein the first BGA is coupled to a bottom surface of the PCB.
a second BGA package (22) soldered to a top surface of the PCB, 
wherein at least one of the backer plate (32) or the metal plate is configured to absorb heat from the first BGA package during rework of a second BGA package. (see fig. 3; para. 0031-0034)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second BGA package to a second side of the PCB of Subrahmanyam as taught by Ishikawa. One of ordinary skill would have been motivated to do this in order to increase the processing throughput of a single PCB by having twice the number of packages.

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subrahmanyam

Re. claims 7 and 20: Subrahmanyam fails to disclose:
wherein the cooling gas is configured to exit the system through at least one fin of the finned metal plate.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the direction of cooling gas of Subrahmanyam to make the cooling gas exit the fins rather than enter through the fins, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167; and In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) One of ordinary skill would have been motivated to do this in order to move the air in the upwards direction so the airflow could be assisted by natural convection of hot air.

Allowable Subject Matter
Claims 11, 12, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Re. claim 11: the limitations of “the one or more outlets include a recess in the package pedestal extending from a center of the package pedestal to a perimeter edge of the package pedestal” in combination with the remaining limitations in the claim cannot be found in the prior art. One of ordinary skill in the art would not have been motivated to remove material from the pedestal of Subrahmanyam because that would have decreased the heat removal abilities of the apparatus.

Re. claim 12: the limitations of “the package pedestal includes a second plurality of vents extending from a bottom surface of the package pedestal to a top surface of the package pedestal, and the second plurality of vents align with the first plurality of vents when the package pedestal is coupled to the backer plate” in combination with the remaining limitations in the claim cannot be found in the prior art. The second plurality of vents would not have been obvious to one of ordinary skill in the art. 

Re. claim 17: the limitations of “wherein the package pedestal further includes one or more recesses extending from a center of the package pedestal to a perimeter edge of the package pedestal” in combination with the remaining limitations in the claim cannot be found in the prior art. One of ordinary skill in the art would not have been motivated to remove material from the pedestal of Subrahmanyam because that would have decreased the heat removal abilities of the apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barabi et al. (US 10,126,356) discloses a cooling plate for use with tooling integrated circuits. Yazawa et al. (US 2005/0273208 A1) discloses an electronics cooling device using air blown through nozzles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




October 15, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835